Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-3, 6 and 8-9 are allowed.

The following is an examiner’s statement of reasons for allowance:  

YAMAZAKI et al (US 20100163859 A1) and  KOO et al (US 20070279571 A1) are hereby cited as some pertinent prior arts. Figure 6 of YAMAZAKI discloses a light-emitting device comprising: a light-emitting portion (314); and a non-light-emitting portion (313) having a frame-like shape outside the light-emitting portion; a first flexible substrate (309); a second flexible substrate (300) over the first flexible substrate; a first bonding layer (308); 
a second bonding layer (301+302); a first insulating layer (307); and a first functional layer (layers between 303 and 307), wherein the first bonding layer (308) is between the first flexible substrate (309) and the first insulating layer (307), wherein the second bonding layer (301+302) is between the second flexible substrate (300) and the first insulating layer (307), wherein the first functional layer (layers between 303 and 307) is between the second bonding layer 
 
 However, none of the above prior arts alone or in combination with other arts teaches a light emitting device, comprising “wherein the non-light-emitting portion comprises a spacer having an insulating property, wherein the first flexible substrate comprises a dented portion in the non-light-emitting portion,  wherein the dented portion and the spacer overlap with each other, and  wherein a thickness of the third bonding layer is smaller in a first portion overlapping with the dented portion than a second portion” in claim 1 and “wherein the first bonding layer and the second bonding layer overlap with each other with the first insulating layer therebetween, wherein the light-emitting portion comprises a light-emitting element in the first functional layer, wherein a gap between the second flexible substrate and a first portion of the first insulating layer overlapping with the non-light-emitting portion is smaller than a gap between the second 

For these reasons, independent claims 1 and 8 are allowed.
Claims 2-3, 6 and 9 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813